Citation Nr: 1527538	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand tremor, claimed as due to herbicide exposure, to include as secondary to diabetes mellitus type II.  

2.  Entitlement to service connection for a left hand tremor, claimed as due to herbicide exposure, to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2010 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in December 2012 and most recently in October 2014, following a March 2014 decision of the United States Court of Appeals for Veterans Claims (Court) which granted the parties' Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Following the most recent October 2014 Board remand, a VA medical opinion was obtained in January 2015.  Following a review of the Veteran's claims file, the examiner concluded that Veteran's bilateral hand tremors did not begin during active service, were not otherwise linked to active service, and were not related to either coronary artery disease or bilateral peripheral neuropathy because they were "distinct and separate conditions with no anatomical or biomechanical relationship."  

The Veteran and his representative assert that the January 2015 VA opinion is inadequate to decide the Veteran's claims on appeal because it lacks a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Given the above, the Board agrees that an adequate VA examination, with a clear supporting rationale, is required to make an informed decision regarding his claim on appeal.  

Additionally, following the January 2015 VA opinion and the subsequent February 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in the form of a portion of a tremor fact sheet published by the National Institutes of Health (NIH) which suggests that tremor "may occur" in conjunction with peripheral neuropathy and that "[c]linical characteristics may be similar to those seen in people with essential tremor."

The Board notes that the Veteran has not provided a waiver of initial AOJ review with regard to this newly received evidence.  Therefore, on remand, the AOJ must consider this new evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a different VA examiner than the previous VA examiners who provided previous opinions regarding the Veteran's claims on appeal; specifically, the AOJ should arrange for the Veteran to be examined by a VA neurologist regarding his claimed conditions.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted, including an in-person examination if deemed necessary by the examiner, and all findings must be reported in detail.  

Specifically, the VA examiner is asked to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hand tremors had onset during active service or are otherwise etiologically related to active service.  

b) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hand tremors are caused by or aggravated by a service-connected disability, to include coronary artery disease or peripheral neuropathy of the upper extremities.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

Additionally, if the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hand tremors are aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's bilateral hand tremors prior to any such aggravation.  

A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

2.  Thereafter, readjudicate the issues on appeal, with consideration in the first instance of the Veteran's February 2015 submission and any additional evidence obtained upon remand.  If any benefit sought on appeal is not fully granted, the Veteran and his representative should be furnished SSOC and be afforded a reasonable opportunity to respond before the matters are returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




